IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael W. Maurer,                       :
                Petitioner               :
                                         :
             v.                          :    No. 1032 C.D. 2017
                                         :
Workers' Compensation Appeal             :
Board (Lion Mining Company),             :
                 Respondent              :


                                       ORDER

             NOW, April 18, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge